UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7159


W. DAVID LEE, Judge Cabarrus County Superior Court,

                Plaintiff - Appellee,

          v.

CARROLL MURRAYBEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:12-cr-00190-WO-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Carroll Murraybey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carroll Murraybey appeals the district court’s order

remanding his state criminal prosecution to North Carolina state

court.     Because      Murraybey    fails     to    challenge        on    appeal    the

district    court’s      conclusion     that        removal     was        improper   he

arguably has forfeited appellate review of the court’s order.

In any event, to the extent the district court relied on 28

U.S.C. § 1443 (2006) in concluding that removal was improper, we

find no reversible error and affirm this portion of the district

court’s order on the reasoning of the district court.                           See Lee

v. Murraybey, No. 1:12-cr-00190-WO-1 (M.D.N.C. June 8, 2012);

see also 28 U.S.C. § 1447(d) (2006).                   To the extent that the

district court concluded it lacked subject matter jurisdiction

under    removal   provisions       other    than     § 1443,       we     dismiss    the

appeal.     See Severonickel v. Gaston Reymenants, 115 F.3d 265,

266-69 (4th Cir. 1997); Noel v. McCain, 538 F.2d 633, 635 (4th

Cir. 1976).

            We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented       in     the     materials

before    the   court    and   argument     would     not     aid   the      decisional

process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                        2